EXHIBIT 2.1 EXECUTION COPY ASSET PURCHASE AGREEMENT between Geeknet, inc. and DICE HOLDINGS, INC., Dice career solutions, inc., and Efinancialcareers limited dated as of September 17 , 2012 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 Other Definitions 7 ARTICLE II PURCHASE AND SALE OF ASSETS 8 2.1 Purchase of Assets; Excluded Assets 8 2.2 2.3 2.4 2.5 2.6 2.7 2.8 Assumed Liabilities; Excluded Liabilities Purchase Price and Assumption of Liabilities Allocation of Purchase Price Closing Transactions [Reserved] [Reserved] Assignment of Contracts and Rights 11 12 12 13 14 14 14 ARTICLE III[RESERVED] ARTICLE IV [RESERVED] ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER 15 15 15 5.1 Organization and Corporate Power 16 5.2 Authorization of Transactions 16 5.3 Sufficiency of Assets 16 5.4 Absence of Conflicts 16 5.5 Financial Statements 17 5.6 Absence of Undisclosed Liabilities 17 5.7 Absence of Certain Developments 17 5.8 Title to Properties 18 5.9 Taxes 18 5.10 Contracts and Commitments 20 5.11 Intellectual Property 21 5.12 Litigation; Proceedings 23 5.13 Governmental Licenses and Permits 23 5.14 Employee Benefit Plans 23 5.15 Affiliate Transactions 24 5.16 Compliance with Laws 24 5.17 Environmental Matters 25 5.18 Furnishings and Equipment 25 5.19 Accounts Receivable 25 5.20 Customers and Suppliers; Users 25 5.21 Insurance 26 5.22 Privacy and Security 26 5.23 Certain Business Practices 27 5.24 Brokers 27 - i - Page 5.25 Media Sub Employees 27 5.26 NO ADDITIONAL REPRESENTATIONS 28 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BUYERS 28 6.1 Organization and Corporate Power 28 6.2 Authorization of Transactions 29 6.3 6.4 6.5 6.6 6.7 No Conflicts Litigation Funding Brokers Non-Reliance; Investment Purpose 29 29 30 30 30 ARTICLE VII RESERVED 30 ARTICLE VIII INDEMNIFICATION AND RELATED MATTERS 30 8.1Survival; Risk Allocations 30 8.2 Indemnification 31 ARTICLE IX ADDITIONAL AGREEMENTS 35 9.1 Tax Matters 35 9.2 Press Releases and Announcements 36 9.3 Further Assurances 36 9.4 Specific Performance 37 9.5 Expenses 37 9.6 Non-Compete; No Hire and Non-Solicitation of Employees 37 9.7 Confidentiality 38 9.8 [Intentionally Omitted] 38 9.9 Employee and Related Matters 39 9.10 Intellectual Property 42 9.11 Effect of Investigation 43 9.12 Bulk Sales Waiver 43 9.13 Access to Assets and Financial Information 43 ARTICLE X MISCELLANEOUS 44 10.1 Amendment and Waiver 44 10.2 Notices 44 10.3 Binding Agreement; Assignment 45 10.4 Severability 45 10.5 Construction 46 10.6 Captions 46 10.7 Entire Agreement 46 10.8 Governing Law 47 10.9 Consent to Jurisdiction 47 10.10 Counterparts; Delivery by Facsimile 47 10.11 Waiver of Jury Trial 48 10.12 No Third-Party Beneficiaries 48 10.13 Release 48 - ii - INDEX OF EXHIBITS Exhibit A-1 Form of Assignment and Assumption and Bill of Sale Exhibit A-2 Form of Non-U.S. Assignment and Assumption and Bill of Sale Exhibit B-1 Form of Trademark Assignment Exhibit B-2 Form of Non-U.S. Trademark Assignment Exhibit B-3 Form of Copyright Assignment Exhibit B-4 Form of Non-U.S. Copyright Assignment Exhibit C Form of Transition Services Agreement Exhibit D Exhibit E Form of Escrow Agreement Form of Employee Lease Agreement - iii - ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “ Agreement ”) is made as of September 17 , 2012, by and between Geeknet, Inc., a Delaware corporation ( the “ Seller ”), and Dice Holdings, Inc. , a Delaware corporation (“ Dice Holdings ”), Dice Career Solutions, Inc. , a Delaware corporation, and eFinancialCareers Limited , a n entity organized under the laws of the United Kingdom ( each a “ Buyer ” and together, the “ Buyer s ”). The Seller and the Buyer s are collectively referred to in this Agreement as the “ Parties ” and individually as a “ Party .” Capitalized terms used in this Agreement without definition shall have the meanings given to such terms in Article I . A. WHEREAS, the Seller desires to sell, and the Buyer s desires to purchase the Purchased Business and the Purchased Assets upon the terms and subject to the conditions set forth in this Agreement, including the assumption by the Buyer s of the Assumed Liabilities. B. WHEREAS, u pon the terms and subject to the conditions set forth in this Agreement, the Seller and the Buyer s will enter into the Transition Services Agreement providing for the Seller’s provision of certain services to the Buyer s for a period of time from and after the Closing Date, upon the terms and subject to the conditions set forth in the Transition Services Agreement. C. WHEREAS, u pon the terms and subject to the conditions set forth in this Agreement, the Seller and the Buyer s will enter into the Employee Lease Agreement providing for the provision of the services of the U.S. Business Employees to the Buyer s for a period of time from and after the Closing Date, upon the terms and subject to the conditions set forth in the Employee Lease Agreement. NOW, THEREFORE, in consideration of the foregoing premises and the mutual representations, warranties and agreements contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are acknowledged, the Parties, intending to be legally bound, agree as follows: Article I DEFINITIONS Definitions . For purposes of this Agreement, the following terms shall have the meanings set forth below: “ Affiliate ” of any particular Person means any other Person controlling, controlled by or under common control with such particular Person, where “control” means the possession, directly or indirectly, of the power to direct the management and policies of a Person whether through the ownership of voting securities or otherwise. “ Business Benefit Plans ” means (i) each Plan sponsored or maintained by Media Sub and (ii) each Plan sponsored or maintained by the Seller or its Affiliates exclusively for Business Employees. 1 “ Business Day ” means any day excluding Saturday, Sunday and any day on which banking institutions located in New York, New York are authorized or obligated by Law or other governmental action to be closed. “ Business Employees ” means the employees of the Seller or its Affiliates whose responsibilities primarily consist of providing services to the Purchased Business, including all employees of Media Sub, and are set forth on Schedule 1.1(b) of the Disclosure Schedules together with their name, title, hire date, list of applicable Business Benefit Plans and location . “ Cash ” means cash and Cash Equivalents. “ Cash Equivalents ” means short-term, highly liquid investments with maturities of three months or less, that are both: (a) readily convertible to known amounts of cash; and (b) so near their maturity that they present insignificant risk of changes in value because of changes in interest rates. “ COBRA ” means the Consolidated Omnibus Reconciliation Act of 1986, as amended. “ Code ” means the Internal Revenue Code of 1986, as amended. “ Confidentiality Agreement ” means the confidentiality agreement dated June 8 , 2012 between the Seller and Dice Holdings . “ Contract ” means any contract, subcontract, note, bond, guarantee, license, sublicense, mortgage, purchase order, indenture, loan agreement, lease, sublease, agreement or instrument or any binding commitment to enter into any of the foregoing. “ Employment Agreements ” means the agreements set forth on Schedule 1.1(c) of the Disclosure Schedules. “ Environmental and Safety Requirements ” mean s all federal, state , local and foreign statutes, regulations, ordinances and other provisions having the force or effect of law, all judicial and administrative orders and determinations, all contractual obligations and all common law, in each case concerning public health and safety, worker health and safety and pollution or protection of the environment, including all those relating to the presence, use, production, generation, handling, transport, treatment, storage, disposal, distribution, labeling, testing, processing, discharge, Release, threatened Release, control or cleanup of any hazardous or otherwise regulated materials, substances or wastes, chemical substances or mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated biphenyls, noise or radiation. “ ERISA ” means the Employee Retirement Income Security Act of 1974, as amended. “ Escrow Agent ” means KeyBank National Association. “ Escrow Holdback Amount ” means $3,000,000. “ Excluded Taxes ” means any and all Taxes imposed with respect to the Purchased Assets, the Assumed Liabilities or the Purchased Business for any Pre-Closing Tax Period other than any Taxes resulting from any act taken or transaction entered into by the Buyer s or any of their Affiliates after the Closing. For purposes of this Agreement, in the case of any Straddle Period, (i)Property Taxes for the Pre-Closing Tax Period shall be equal to the amount of such Property Taxes for the entire Straddle Period multiplied by a fraction, the numerator of which is the number of days during the Straddle Period that are in the Pre-Closing Tax Period and the denominator of which is the number of days in the entire Straddle Period, and (ii) Taxes (other than Property Taxes) for the Pre-Closing Tax Period shall be computed as if such taxable period ended as of the close of business on the Closing Date. 2 “ Furnishings and Equipment ” means tangible personal property (other than Intellectual Property), including but not limited to machinery, equipment, hardware, computers (including servers and networking equipment), furniture, fixtures, automobiles and other vehicles. “ GAAP ” means United States generally accepted accounting principles , consistently applied . “ Geeknet Trademarks ” means (i) the Trademarks “Geeknet” and “Geeknet Media” (in any style or design), and any Trademark derived from, confusingly similar to or including any of the foregoing and (ii) the Geeknet Media Domain Name. “ Governmental Entity ” means a United States or foreign governmental or regulatory agency, commission, court, body, entity or authority. “ Intellectual Property ” means all of the following registered and unregistered intellectual property and all common law and statutory rights in, arising out of, or associated therewith, in any jurisdiction throughout the world: (a)patents, patent applications, patent disclosures and inventions (whether or not patentable and whether or not reduced to practice) and any reissue, continuation, continuation-in-part, division, revision, extension or reexamination thereof (collectively, “ Patents ”); (b)trademarks, service marks, industrial designs, trade dress, logos, topographies, trade names and corporate names, and all registrations, applications and renewals for any of the foregoing, together with all goodwill associated therewith (collectively, “ Trademarks ”); (c) copyrights, copyrightable works (including for all computer software) and mask works, together with all registrations, applications, extensions and renewals for any of the foregoing (collectively, “ Copyrights ”); (d)trade secrets and confidential information (including ideas, formulae, compositions, know-how, manufacturing and production processes and techniques, research and development information, drawings, specifications, designs, layouts, plans, proposals, technical data, financial, business and marketing plans, price and cost information, and customer and supplier lists and related information) (collectively, “ Trade Secrets ”); (e) computer software , including data, source code and object code and related documentation (collectively, “ Software ”), Internet, web, digital and mobile sites, related content and links, and mobile applications, and all versions, updates, corrections, enhancements, and modifications thereof (collectively, “ Websites ”); (f) domain names, uniform resource locators (URLs) and other names and locators associated with the Internet or mobile publications and all registrations and applications therefor (collectively, “ Domain Names ”); ( g ) databases and data collections and all rights therein (collectively, “ Databases ”); and ( h ) other proprietary rights, in each case including copies and tangible embodiments thereof (in whatever form or medium). 3 “ Knowledge ” as used in the phrases “to the Knowledge of the Seller,” “to the Seller’s Knowledge” or phrases of similar import means the actual knowledge of the persons set forth on Schedule 1.1(e) of the Disclosure Schedules. “ Law ” or “ Laws ” means any federal, state, provincial, territorial, foreign or local law, common law, statute, ordinance, rule, regulation or code of any Governmental Entity or any statute, rule, regulation, executive order, decree or other order (whether temporary, preliminary or permanent) of any Governmental Entity. “ Leave Recipient ” means each Business Employee set forth on Schedule 1.1(f) who is not actively at work as of immediately prior to the Lease End Date as a result of an approved leave of absence (including military leave with reemployment rights under federal law and leave under the Family and Medical Leave Act of 1993), but excluding any Business Employee who is absent from work as of immediately prior to the Lease End Date due to vacation, personal day or other similar short-term absence. “ Liability ” means any and all liabilities, debts and obligations, of whatever kind and nature, primary or secondary, direct or indirect, whether asserted or unasserted, absolute or contingent, known or unknown, accrued or unaccrued, liquidated or unliquidated, and whether due or to become due. “ Lien ” means any lien, security interest, mortgage, deed of trust, pledge, charge, covenant, encroachment or encumbrance of any kind. “ Material Adverse Effect ” means any change or effect that is materially adverse to the Purchased Assets or the business, financial condition or annual results of operations of the Purchased Business, taken as a whole; provided , however , that in no event shall any change or effect arising out of or in connection with or resulting from any of the following, either alone or in any combination, constitute, or be taken into account in determining whether there has been, a Material Adverse Effect: (a) general political, economic or business conditions or economic or business conditions prevalent in the industry in which the Purchased Business operates (including the online media industry); (b) general political, economic or business conditions or changes therein (including the commencement, continuation or escalation of a war, material armed hostilities or other material international or national calamity or acts of terrorism or earthquakes, hurricanes, other natural disasters or acts of God); (c) general financial or capital market conditions, including interest rates or currency exchange rates, or changes therein; (d) any changes or proposed changes in applicable Law, rules, regulations or GAAP or other accounting standards, or authoritative interpretations thereof; (e) the announcement of the proposed sale of the Purchased Business; the negotiation, execution, announcement, existence or performance of this Agreement or the transactions contemplated by this Agreement; or changes or actions resulting from any of the foregoing; 4 (f) any action or omission required pursuant to the terms of this Agreement, or pursuant to the request of a Buyer, or any action otherwise taken by a Buyer or any of its Affiliates; (g) any matter disclosed in the Disclosure Schedules; (h) seasonal fluctuations in the Purchased Business not inconsistent with past fluctuations; (i) any event, circumstance, change or effect to the extent affecting Excluded Assets or Excluded Liabilities; and (j) the failure of the Purchased Business to meet any expected or projected financial or operating performance target ( provided that any change or effect underlying such failure shall not be excluded to the extent that such event, circumstance, change or effect would otherwise constitute a Material Adverse Effect so long as it is not excluded by clauses (a) through (i) above); “ Media Sub ” means Geeknet Media, LTD., a U.K. private limited company. “ Ordinary Course of Business ” means ordinary and usual course of business , consistent with past practice (if there is any such past practice) . “ Permitted Liens ” means (a) Liens for Taxes or other governmental charges, assessments or levies that are not yet due and payable as of the Closing, (b) landlord’s, mechanic’s, carrier’s, workmen’s, repairmen’s or other similar Liens arising or incurred in the Ordinary Course of Business or that are not yet due and payable as of the Closing, (c) Liens incurred or deposits made in connection with workers’ compensation, unemployment insurance or other types of social security; (d) other Liens the existence of which do not materially impair the operations of the Purchased Business in the Ordinary Course of Business, (e) conditions, easements and restrictions and other similar matters of record, (f) Liens not created by the Seller that affect the underlying fee interest of any real property that is leased or licensed for occupation by the Seller or its Affiliates as tenant and (g) title defects, encumbrances or third-party rights that do not or would not materially impair the continued use and operation of the Purchased Business in the manner currently operated. “ Person ” means an individual, a partnership, a limited liability company, a corporation, a cooperative, an association, a joint stock company, a trust, a joint venture, an unincorporated organization and a governmental authority, body or entity or any department, agency or political subdivision thereof. “ Plan ” means each compensation or benefit plan, program, agreement or arrangement (other than any Employment Agreement or multiemployer plan within the meaning of Section 3(37) of ERISA), including all stock ownership, stock purchase, stock option, phantom stock or other equity-based, retirement, vacation, severance, disability, death benefit, employment, change-in- control, fringe benefit, bonus, incentive, pension, profit sharing, medical and deferred compensation plan, program, agreement or arrangement, whether or not subject to ERISA (and whether or not terminated) that is sponsored or maintained by the Seller, Media Sub or any of their respective Affiliates or to which the Seller, Media Sub or any of their respective Affiliates is a party or contributes or is obligated to contribute, pay premiums or make other payments. 5 “ Pre-Closing Tax Period ” means any taxable period (or portion thereof) ending on or before the Closing Date. “ Property Taxes ” means any real, personal and intangible property Taxes. “ Purchase Price ” means an amount equal to $ in cash . “ Purchased Business ” means, collectively, (i) the business of owning and operating the SourceForge, Slashdot and Freecode websites as conducted by the Seller , either directly or through its Affiliates or Subsidiaries, as of the date hereof and (ii) the business of Media Sub . “ Regulatory Law ” means the Sherman Act of 1890, as amended, the Clayton Antitrust Act of 1914, as amended, the Federal Trade Commission Act of 1914, as amended, and all other federal, state or foreign statutes, rules, regulations, orders, decrees, administrative and judicial doctrines and other Laws, including any antitrust, competition or trade regulation Laws, that are designed or intended to prohibit, restrict or regulate actions having the purpose or effect of monopolization or restraint of trade or lessening competition through merger or acquisition. “ Release ” shall have the meaning set forth in the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended. “ Securities Act ” means the U.S. Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. “ Subsidiary ” means, with respect to any Person, any corporation, partnership, limited liability company, association or other business entity of that (a)if a corporation, a majority of the total voting power of shares of stock entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers or trustees thereof is at the time owned or controlled, directly or indirectly, by that Person or one or more of the other Subsidiaries of that Person or a combination thereof, or (b)if a partnership, limited liability company, association or other business entity, a majority of the partnership or other similar ownership interest thereof is at the time owned or controlled, directly or indirectly, by any Person or one or more Subsidiaries of that Person or a combination thereof. For purposes of this definition, a Person or Persons shall be deemed to have a majority ownership interest in a partnership, limited liability company, association or other business entity if such Person or Persons shall be allocated a majority of partnership, limited liability company, association or other business entity gains or losses or shall be or control the managing director or general partner of such partnership, limited liability company, association or other business entity. “ Straddle Period ” means any taxable period beginning on or before and ending after the Closing Date. “ Tax ” or “ Taxes ” means any tax of any kind, including, without limitation, any federal, state, local or foreign income, gross receipts, capital gains, franchise, alternative or add-on minimum, estimated, sales, use, goods and services, transfer, registration, value added, excise, natural resources, severance, stamp, occupation, premium, windfall profit, environmental, customs, duties, real property, personal property, capital stock, social security, unemployment, employment, disability, payroll, license, employee or other withholding, contributions or other tax of any kind whatsoever, including any interest, penalties or additions to tax or additional amounts in respect of the foregoing. “ Tax Return ” means any return, declaration, report, claim for refund or information return or statement required to be filed with any taxing authority relating to Taxes, including any amendment thereof. “ Transaction Documents ” means this Agreement and the executed form of each agreement and instrument attached as an Exhibit to this Agreement, and all other Contracts, S chedules, certificates or other documents being delivered pursuant to or in connection with the foregoing. “ U.S. Business Employees ” means the Business Employees providing services to the Seller in the United States , which, for the avoidance of doubt, does not include the employees of Media Sub . 6 Other Definitions . Each of the following defined terms has the meaning given such term in the Section set forth opposite such defined term: Section Reference Defined Term Preamble Agreement 2.4(a) Allocation 8.2(c)(i) Applicable Limitation Date 9.9(a) Asset Seller Business Employee 2.2 Assumed Liabilities 5.2 Bankruptcy and Equity Exception 8.2(c)(ii) Basket 2.1(a) Books and Records 5.11(a) Business Intellectual Property Preamble Buyer 8.2(a) Buyer Parties 9.9(e) Buyer 401(k) Plan 8.2(a) Buyer Party 9.9(b) Cash Compensation 2.5(a) Closing 2.5(a) Closing Date 9.7 Confidential Information 8.2(d)(iv) Controlling Party 2.5(b)(iv) Copyright Assignment 8.2(c)(ii) De Minimis Claim Preamble Dice Holdings Article V Disclosure Schedules 2.5(b)(iv) Employee Lease Agreement 2.3(b) Escrow Account 2.5(b)(iv) Escrow Agreement 2.1(b)(iii) Excluded Contracts 2.2(b) Excluded Liabilities 9.10(b) Existing Products 5.9(c) Events 5.5 8.1(a) Financial Statements Fundamental Representations 9.9(c) Improperly Offered Employee 8.2(d)(i) Indemnified Party 8.2(d)(i) Indemnifying Party 5.15 Insiders 5.9(c) Last Accounts 5.9(c) Last Accounts Date 5.5 Latest Balance Sheet 5.8(b) Leased Real Property 5.13 Licenses 8.2(a) Loss 8.2(a) Losses 2.1(a) Media Sub Shares 5.10(a) 9.6 Material Contracts Noncompetition Period 8.2(d)(iv) Non-Controlling Party Preamble Parties Preamble 5.22(a) Party Personal Information 9.1(b)(i) Pre-Closing Media Sub Tax Return 5.22(a) Privacy Laws 5.22(a) Privacy Statement 2.1(a) Purchased Assets 2.1(a)(v) Purchased Contracts 10.13 Released Person 10.13 Releasing Person 9.7 Representative 9.9(d) Retention Pool Preamble Seller 8.2(b) Seller Parties 8.2(b) Seller Party 8.2(d)(iv) Seller Taxes 9.9(c) Severance Policy 9.1(b)(ii) Straddle Period Media Sub Tax Return 8.2(d)(iv) Tax Claim 5.9(c) Tax Statutes 2.5(b)(iv) Trademark Assignment 9.9(a) Transfer Date 9.1 Transfer Taxes 9.9(a) Transferred Employees 9.10(b) Transition Period 2.5(b)(iv) Transition Services Agreement 9.10(b) Transitional License 9.9(i) Welfare Benefits 7 Article II PURCHASE AND SALE OF ASSETS 2.1 Purchase of Assets; Excluded Assets . (a) Except to the extent set forth in Section 2.1(b) , on the terms and subject to the conditions set forth in this Agreement, on the Closing Date, the Buyers shall purchase from the Seller, and the Seller shall sell, convey, assign, transfer and deliver (or cause to be sold, conveyed, assigned, transferred and delivered) to the Buyers, free and clear of all Liens (except for any Permitted Liens), all of the Seller’s and the Seller’s Affiliates’ right, title and interest in all assets, properties and rights that are owned, leased, used, or held for use by the Seller or any of its Affiliates in connection with the ownership and operation of the Purchased Business (the “ Purchased Assets ”), including but not limited to: (i) all Furnishings and Equipment; (ii) all current assets, billed and unbilled accounts, and notes receivable and all related correspondence; (iii) all prepayments and prepaid expenses, including those made under any lead purchase agreements; (iv) all interests in the Leased Real Property listed on Schedule 2.1(a)(iv) of the Disclosure Schedules (excluding interests in such Leased Real Property held by Media Sub); (v) all rights existing under each Contract listed on Schedule 2.1(a)(v) of the Disclosure Schedules (the “ Purchased Contracts ”); (vi) all customer and supplier relationships and goodwill; (vii) all customer, user and other data relating to the Purchased Business; (viii) all lists and records pertaining to customer or user accounts (whether past or current) and suppliers; (ix) all claims, deposits, warranties, guarantees, refunds, causes of action, rights of recovery, rights of set‑off and rights of recoupment of every kind and nature; (x) all interests in the Intellectual Property listed on Schedule 2.1(a)(x) of the Disclosure Schedules (for the avoidance of doubt, pursuant to the terms of the Transition Services Agreement, certain Domain Names not used by the Purchased Business will be transferred to the Buyers on a temporary basis); 8 (xi) all Licenses; (xii) all insurance, warranty and condemnation net proceeds received after the Closing Date with respect to damage, non-conformance of or loss to the Purchased Assets; (xiii) all books, records, ledgers, files, documents, correspondence, lists, data, studies and reports and other printed or written materials (collectively, “Books and Records”), in each case that are exclusively related to the Purchased Business (and the Buyers shall have access pursuant to Section 9.13 to all Books and Records that in any way refer to or are necessary in connection with the Purchased Business); provided that the Seller shall be entitled to retain archival copies of any such Books and Records solely as is reasonably necessary to comply with its obligations under applicable Laws; (xiv) [reserved]; (xv) all shares or other equity or ownership interests in Media Sub with full title guarantee, free from all encumbrances and together with all rights that attach (or may in the future attach) to them including, in particular, the right to receive all dividends and distributions declared, made or paid on or after the date of this Agreement (the “Media Sub Shares”); (xvi) all rights, choses in action and claims, known or unknown, matured or unmatured, accrued or contingent, against third parties arising primarily out of the Purchased Business or the Purchased Assets; (xvii) the assets listed on Schedule 2.1(a)(xvii) of the Disclosure Schedules; and (xviii) all other assets of the Seller that are owned, leased, used, or held for use by the Seller or any of its Affiliates in connection with the Purchased Business. (b) Excluded Assets. Notwithstanding anything to the contrary in Section 2.1(a) or elsewhere in this Agreement, the following assets are excluded from the purchase and sale contemplated by this Agreement (collectively, the “Excluded Assets”): (i) all assets used in connection with the Seller’s corporate functions (including the corporate charter, taxpayer and other identification numbers, seals, minute books and stock transfer books), whether or not used for the benefit of the Purchased Business; (ii) all interests in the Leased Real Property not listed on Schedule 2.1(a)(iv) of the Disclosure Schedules; (iii) all rights existing under each Contract not listed on Schedule 2.1(a)(v) of the Disclosure Schedules (collectively, the “Excluded Contracts”); (iv) all Cash as of the Closing Date and all rights in any bank accounts of the Seller; 9 (v) any Plans (other than the Business Benefit Plans and Employment Agreements assumed by the Buyers under Section 9.9(d)) and the assets thereof; (vi) all accounting records, Tax records, Tax Returns and tax work papers of the Seller (provided that the Seller shall provide access to such data and records as set forth in Section 9.13); (vii) any refunds or credits of or against Excluded Taxes; (viii) all interests in the Intellectual Property not listed on Schedule 2.1(a)(ix) of the Disclosure Schedules, including the names, marks and other indicia of “Geeknet” and any Geeknet logo or other similar marks and derivatives of such names, marks, logos and other indicia, including any Intellectual Property related to, incorporating or utilizing such names and indicia, whether alone or in combination with any other words, phrases or designs, together with all of the goodwill represented thereby or pertaining thereto; (ix) all prepaid insurance premiums and all insurance policies of the Seller; (x) any documents that were received from third parties in connection with their proposed acquisition of the Purchased Business or that were prepared by the Seller or any of its Affiliates in connection therewith; (xi) the assets listed on Schedule 2.1(b) of the Disclosure Schedules; (xii) all assets used in connection with the Seller’s legal, compliance, finance and human resources functions, in each case to the extent not exclusively related to the Purchased Business (provided that the Seller shall provide access to such assets as set forth in Section 9.13); (xiii) all supplier relationships to the extent not related to the Purchased Business; (xiv) the Seller’s Google Analytics account (for the avoidance of doubt (1) data contained in such account that is exclusively related to the Purchased Business shall be a Purchased Asset pursuant to Section 2.1(a)(xiii) and (2) the Buyers shall receive access to such account pursuant to Section 9.13); (xv) all rights of the Seller under this Agreement and the other Transaction Documents; (xvi) all assets owned directly by Media Sub (although such assets shall fall within the definition of “Purchased Assets” for the other purposes of this Agreement, including, without limitation, the representations and warranties in Article V); and (xvii) all other assets of the Seller that are not owned, leased, used, or held for use by the Seller or any of its Affiliates in connection with the Purchased Business. 10 2.2 Assumed Liabilities; Excluded Liabilities . (a) The Buyers shall on the Closing Date, assume, become responsible for and agree to pay, perform and discharge as they become due, from and after the Closing, the following Liabilities of the Seller and its Subsidiaries (other than Liabilities of Media Sub, which will however become a Subsidiary of the applicable Buyer(s) on the Closing Date and which Liabilities will remain with Media Sub except as expressly provided in this Agreement) related to the Purchased Business or the Purchased Assets (collectively, the “ Assumed Liabilities ”): (i) all Liabilities and obligations of the Seller and its Affiliates relating to Transferred Employees assumed by the Buyers pursuant to Section 9.9 , including all Liabilities relating to or arising from the employment of the Transferred Employees with the Buyers and their Affiliates from and after the applicable Transfer Date; (ii) subject to Section 2.8 , all Liabilities first arising from and after the Closing under each Purchased Contract; (iii) all Liabilities and obligations under Environmental and Safety Requirements that relate to the Leased Real Property listed on Schedule 2.1(a)(iv) of the Disclosure Schedules; (iv) all Liabilities for Taxes imposed with respect to, arising out of or relating to the Purchased Assets, the Assumed Liabilities or the Purchased Business (including, for the avoidance of doubt, any Taxes of, imposed on or with respect to Media Sub, including any such Taxes imposed under Section 951 of the Code) other than Excluded Taxes; (v) all Liabilities for Transfer Taxes assumed by the Buyers pursuant to Section 9.1 ; (vi) Liabilities set forth on Schedule 2.2(a) of the Disclosure Schedules ; and (vii) except for any Liability set forth on Schedule 2.2(b) of the Disclosure Schedules, the current liabilities related to the Purchased Business or to the Purchased Assets, including those accounts payable and accrued expenses of the Seller that would be required to be accrued on a Closing Date balance sheet of the Purchased Business (as if it was a stand-alone entity) prepared in accordance with GAAP. (b) Excluded Liabilities . Notwithstanding anything to the contrary in Section 2.2(a) or elsewhere in this Agreement, and regardless of whether such Liability is disclosed in this Agreement or on any Schedule or Exhibit to this Agreement, all Liabilities that are not specifically identified in Section 2.2(a) as Assumed Liabilities are expressly excluded from the purchase and sale contemplated by this Agreement (collectively, the “ Excluded Liabilities ”), including but not limited to: 11 (i) Liabilities for which the Seller expressly has responsibility pursuant to the terms of this Agreement or the other Transaction Documents, including but not limited to pursuant to Section 9.9 ; (ii) Liabilities to the extent related to the Excluded Assets or the Excluded Contracts; (iii) Subject to Section 2.2(a)(vii) , Liabilities first arising before the Closing under each Purchased Contract; (iv) Liabilities related to any litigation, claim, assessment, action, suit, proceeding, order, judgment, decree or investigation of any kind or nature arising out of facts, events, circumstances, actions or inactions occurring on or prior to the Closing; (v) Liabilities and obligations under any Plans; (vi) Excluded Taxes; (vii) Liabilities set forth on Schedule 2.2(b) of the Disclosure Schedules ; and (viii) all other Liabilities and obligations not expressly included within the definition of Assumed Liabilities. Purchase Price and Assumption of Liabilities . (a) On the terms set forth in this Agreement, on the Closing Date, the Buyers agree (i) jointly and severally to pay an amount equal to the Purchase Price less the Escrow Holdback Amount to the Seller by wire transfer of immediately available funds and (ii) to assume the Assumed Liabilities. (b) Payment of Escrow Holdback Amount . On the Closing Date, the Parties shall enter into the Escrow Agreement with the Escrow Agent and the Buyers shall deposit the Escrow Holdback Amount into the escrow account established by the Escrow Agreement (the “ Escrow Account ”). Disbursements from the Escrow Account shall be made for any amounts due to the Buyers for indemnification claims under Article VIII . Twelve (12) months after the Closing Date, the Parties shall jointly direct the Escrow Agent to disburse all remaining funds held in the Escrow Account, if any, to one or more accounts specified by the Seller. All fees and expenses charged by the Escrow Agent to enter into and perform under the Escrow Agreement shall be borne equally by the Seller, on the one hand, and Buyers, on the other hand. Allocation of Purchase Price . (a) Allocation of Purchase Price . The Seller and the Buyers shall each be entitled to prepare their own allocation of the Purchase Price and the Assumed Liabilities among the Purchased Assets for all Tax Purposes (the “ Allocation ”). To the extent reasonably requested by a party, the Seller and the Buyers (as the case may be) shall cooperate with the requesting party in providing documents and information necessary to enable to requesting party to prepare its separate Allocation. 12 Closing Transactions . (a) Closing . The closing of the transactions contemplated by this Agreement (the “ Closing ”) shall take place at the offices of Wachtell, Lipton, Rosen & Katz in New York, New York, immediately following the execution and delivery of this Agreement. The date of the Closing is referred to in this Agreement as the “ Closing Date .” The Closing shall be effective as of 12:01 a.m., New York time, on the Closing Date. (b) Closing Transactions . On the Closing Date, the Parties shall consummate the following: (i) The Buyers shall deliver an amount equal to the Purchase Price less the Escrow Holdback Amount to a bank account or accounts (as was specified by the Seller in advance of the Closing Date) in exchange for the transfer to the Buyers, of the Purchased Assets and the Buyers shall assume the Assumed Liabilities. (ii) The Buyers shall deliver an amount equal to the Escrow Holdback Amount to the Escrow Agent. (iii) The Buyers shall execute and deliver to the Seller each Transaction Document (other than this Agreement) to which a Buyer is a party. (iv) The Seller shall deliver to the Buyers each of the following: A. all of the Purchased Assets, including the original stock certificates representing the Media Sub Shares (or an indemnity in the agreed form for any lost certificates) and stock transfers executed by the registered holders in favor of the Buyers or their nominees for the transfer thereof; B. certificate of good standing for the Seller; C. in relation to Media Sub, the statutory registers and minute books (written up to the time of Closing) and the certificate of incorporation (the Seller warrants and confirms to the Buyers hereby that Media Sub has no common seal); provided , however , that the Parties agree that the statutory registers and minute books will not be delivered at the Closing but will be delivered promptly after the Closing; D. an Assignment and Assumption and Bill of Sale and a non-U.S. Assignment and Assumption Bill of Sale, each executed by the Seller, in the forms attached to this Agreement as Exhibit A-1 and A-2 , respectively; E. a Trademark Assignment and a non-U.S. Trademark Assignment, each executed by the Seller conveying any trademarks and service marks and any and all applications and registrations therefor included within the Purchased Assets, in the forms attached to this Agreement as Exhibit B‑1 and B-2 , respectively, (collectively, the “ Trademark Assignment ”); and a Copyright Assignment and a non-U.S. Copyright Assignment, each executed 13 by the Seller conveying any copyrights and any and all applications and registrations therefor included within the Purchased Assets, in the forms attached to this Agreement as Exhibit B‑3 and B-4 , respectively (collectively, the “ Copyright Assignment ”); F. a Transition Services Agreement in the form attached to this Agreement as Exhibit C (the “ Transition Services Agreement ”); G. an Escrow Agreement in the form attached to this Agreement as Exhibit D (the “ Escrow Agreement ”); H. an Employee Lease Agreement in the form attached to this Agreement as Exhibit E (the “ Employee Lease Agreement ”); I. letters of resignation of all of the directors, secretaries and officers of Media Sub, effective as of the Closing Date; and J. a duly executed certificate of non-foreign status, substantially in the form of the sample certification set forth in Treasury Regulations Section 1.1445-2(b)(2)(iv)(B). (v) The Seller shall procure that a board meeting of Media Sub is held at which the following matters are carried out: (1) a resolution to register the transfer of the Media Sub Shares shall be passed at such board meeting of Media Sub, subject to the transfers being stamped at the cost of the Buyers (if applicable), (2) all directors and secretaries of Media Sub shall resign from their offices and employment with Media Sub with effect from the end of the board meeting, (3) the persons the Buyers nominate shall be appointed as director(s) and secretary of Media Sub and with effect from the end of the board meeting and (4) such other matters reasonably requested by the Buyers. (vi) in relation to Media Sub, the written resignation of the auditors, effective as of the Closing Date, accompanied by: A. a statement that there are no circumstances connected with the auditors' resignation which should be brought to the notice of the members or creditors of Media Sub; and B. a written assurance that the resignation has been, or will be, deposited at the Companies House. [ Reserved ] . [Reserved] . Assignment of Contracts and Rights . Notwithstanding anything to the contrary in this Agreement, this Agreement shall not constitute an agreement to assign any Purchased Contract or other Purchased Asset if an attempted assignment, without the consent of a third party, would constitute a material breach or material contravention of such Purchased Contract or Purchased Asset or in any way materially adversely affect the rights of the Buyer s or the Seller under such Purchased Contract or Purchased Asset. 14 The Seller and the Buyer s will use their commercially reasonable efforts (but without the requirement of any payment of money or the provision of any other consideration by the Seller or the Buyer s ) to obtain the consent of the other parties to any such Purchased Contract or Purchased Asset for the assignment of such Purchased Contract or Purchased Asset to a Buyer. Unless and until such consent is obtained, or if an attempted assignment would be ineffective or would materially adversely affect the rights of the Parties under such Purchased Contract or Purchased Asset so that the Buyer s would not in fact receive all material rights under such Purchased Contract or Purchased Asset, the Seller and the Buyer s will cooperate in an arrangement (without the requirement of any payment of money or other expenditure by the Seller) under which the Buyer s would substantially obtain the benefits and substantially assume the obligations under such Purchased Contract or Purchased Asset in accordance with this Agreement, including subcontracting, sublicensing, or subleasing to the Buyer s , or under which the Seller would enforce, at the Buyer s ’ expense, for the benefit of the Buyer s , with the Buyer s assuming at their expense the Seller’s obligations, any and all rights of the Seller against any third party. The Seller will promptly pay to the Buyer s when received all monies received by the Seller under any Purchased Contract or Purchased Asset, and the Buyer s shall pay, defend, discharge and perform all Liabilities under such Purchased Contracts and Purchased Assets as required under Section 2.2(a) . Notwithstanding anything to the contrary set forth in the foregoing sentences, the Seller shall be entitled to retain from or set-off against amounts due to, or otherwise charge and collect from, the Buyer s all reasonable incremental costs associated with the retention, maintenance and enforcement of rights of any Purchased Contract or other Purchased Asset, and in addition all Liabilities arising thereunder to the extent related to the ownership, use or operation thereof from and after the Closing Date contemplated by this Section 2.8 , and the Buyer s will indemnify each Seller Party for any Loss resulting from or arising out of any such activities. Notwithstanding anything to the contrary set forth in this Section 2.8 , the Seller shall not have any obligation whatsoever to directly or indirectly retain any portion of its assets or businesses other than any specific individual Purchased Contract or other Purchased Asset contemplated by this Section 2.8 (but only until such time as the transfer thereof may be effected in accordance with this Agreement) as a result of this Section 2.8 in order to perform or maintain such Purchased Contract or other Purchased Asset. Article III [reserved] Article IV [Reserved] Article V REPRESENTATIONS AND WARRANTIES OF THE SELLER Except as set forth in the disclosure schedules delivered by the Seller to the Buyer s concurrently with the execution of this Agreement (the “ Disclosure Schedules ”) , the Seller represents and warrants to the Buyer s as follows: 15 Organization and Corporate Power . The Seller and Media Sub each are a corporation or other legal entity duly organized, validly existing and in good standing under the Laws of its state or jurisdiction of incorporation or formation and has all requisite corporate or other organizational power and authority to carry on the Purchased Business as now being conducted and is qualified to do business and is in good standing as a foreign corporation in each jurisdiction where the conduct of the Purchased Business requires such qualification, except where the failure to be so qualified or in good standing or to have such power or authority would not reasonably be expected to have a Material Adverse Effect. Other than Media Sub and ThinkGeek, Inc., the Seller has no S ubsidiaries and the Seller does not own any direct or indirect equity interest in any Person and the Seller is not a partner or participant in any partnership or any joint venture with any third party engaged in or relating to the Purchased Business . Authorization of Transactions . The Seller has full corporate power and authority to execute and deliver this Agreement and each of the Transaction Documents to which it is a party and to consummate the transactions contemplated by this Agreement and the other Transaction Documents. The boards of directors of the Seller and Media Sub (or other applicable body of Media Sub) have each duly approved this Agreement and all other Transaction Documents to which the Seller or Media Sub, as applicable, is a party and the board of directors of the Seller has duly authorized the execution and delivery of this Agreement and all other Transaction Documents to which it is a party and the consummation of the transactions contemplated by this Agreement and the other Transaction Documents. No other corporate proceedings on the part of the Seller or Media Sub are necessary to approve and authorize the execution and delivery of this Agreement or the other Transaction Documents to which it is a party and the consummation of the transactions contemplated by this Agreement and the other Transaction Documents. This Agreement and all other Transaction Documents to which the Seller is a party have been duly executed and delivered by the Seller and constitute the valid and binding agreements of the Seller, enforceable against the Seller in accordance with their terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles (the “ Bankruptcy and Equity Exception ”). Sufficiency of Assets . The Purchased Assets together with the services to be provided under the Transition Services Agreement will enable the Buyer s to operate the Purchased Business immediately after the Closing in substantially the same manner as operated by the Seller and its Subsidiaries , including Media Sub, prior to the Closing . Except as set forth on Schedule 5 . 3 of the Disclosure Schedules , all of the tangible Purchased Assets are in good operating condition and repair (with the exception of normal wear and tear) in all material respects . Absence of Conflicts . Except as set forth in Schedule 5.4 of the Disclosure Schedules, n o filing with or notice to, and no permit, authorization, registration, consent or approval of, any Governmental Entity is required on the part of the Seller or Media Sub for the execution, delivery and performance by the Seller or Media Sub of this Agreement or the other Transaction Documents or the consummation by the Seller or Media Sub of the transactions contemplated by this Agreement or the other Transaction Documents, except (a ) any such filings, notices, permits, authorizations, registrations, consents or approvals which, if not made or obtained, would not reasonably be expected to have a Material Adverse Effect. 16 Assuming compliance with the items described in clause (a) of the preceding sentence, neither the execution, delivery and performance of this Agreement or the other Transaction Documents by the Seller or Media Sub nor the consummation by the Seller or Media Sub of the transactions contemplated by this Agreement or the other Transaction Documents will (i) conflict with or violate any provision of the Seller’s or Media Sub’s certificate of incorporation, by-laws or other organizational documents, (ii) result in a breach, violation or infringement of, or constitute (with or without due notice or lapse of time or both) a default (or give rise to the creation of any Lien, except for Permitted Liens, or any right of termination, amendment, cancellation or acceleration) under, any of the terms, conditions or provisions of any Material Contract or (iii) violate or infringe any Law applicable to the Seller or Media Sub, the Purchased Business or any of the Purchased Assets, except in the case of clause (ii) or (iii) for breaches, violations, infringements, defaults, Liens or other rights that would not reasonably be expected to have a Material Adverse Effect. Financial Statements . Schedule 5.5 of the Disclosure Schedules includes the unaudited pro forma (except as indicated below) balance sheet of each of (i) the Purchased Business as of December 31, 2010, December 31, 2011, June 30, 2012 , July 31, 2012 and August 31, 2012 and (ii) Media Sub, without pro forma adjustments, as of December 31, 2010, December 31, 2011 and June 30, 2012 ( with respect to the Purchased Business, the “ Latest Balance Sheet ”) and the related statement of income of each of (a) the Purchased Business for the year ended December 31, 2010, the year ended December 31, 2011, the three months ended March 31, 2012 and June 30, 2012 and, without pro forma adjustments, the months ended July 31, 2012 and August 31, 2012 (b) Media Sub, without pro forma adjustments, for the year ended December 31, 2010, the year ended December 31, 2011 and the six months ended June 30, 2011 . Each of the foregoing unaudited financial statements (the “ Financial Statements ”) presents fairly in all material respects the financial condition and statement of income of each of (1) the Purchased Business and (2) Media Sub as of and for the periods referred to in the Financial Statements, and have been prepared in accordance with GAAP (except as may be noted therein and subject to the absence of footnotes and normal year-end adjustments). All accounting, financial and other records of Media Sub (including its statutory books) have been properly prepared, filed and maintained. Absence of Undisclosed Liabilities . T here are no Liabilities with respect to the Purchased Business or the Purchased Assets other than Liabilities (a)reflected on the Latest Balance Sheet, (b)incurred in the Ordinary Course of Business since the date of the Latest Balance Sheet, (c) that, individually or in the aggregate, have not and would not reasonably be expected to have a Material Adverse Effect, (d) incurred in the ordinary course under Contracts to which the Seller is a party (excluding Liabilities for breach of any such Contract) or ( e ) permitted or contemplated by this Agreement. Media Sub is not insolvent or unable to pay its debts within the meaning of the U.K. Insolvency Act 1986 and has not stopped paying its debts as they fall due. Absence of Certain Developments . Except as contemplated by this Agreement, since the date of the Latest Balance Sheet: (a) the Seller and Media Sub have conducted the Purchased Business in the Ordinary Course of Business and (b) there has not been any event, transaction, financial condition or change, taken as a whole, that, individually or in the aggregate, has had , or would reasonably be expected to have a Material Adverse Effect. 17 Title to Properties . (a) There is no real property or real property interests owned by the Seller or Media Sub and used in connection with the Purchased Business. (b) Schedule 5.8(b) of the Disclosure Schedules lists all of the real property and interests in real property leased or subleased by the Seller or Media Sub and used primarily in connection with the Purchased Business (the “ Leased Real Property ”). The real property leases and subleases described on Schedule 5.8(b) are valid, binding, enforceable and in full force and effect and have not been modified, and the Seller or Media Sub holds a valid and existing leasehold interest under such leases or subleases set forth in Schedule 5.8(b) . The Seller has delivered to the Buyers complete and accurate copies of each of the leases or subleases described in Schedule 5.8(b) . With respect to each lease and sublease listed on Schedule 5.8(b) , neither such Seller, Media Sub, nor, to the Knowledge of the Seller, any other party to such lease or sublease is in breach or default, and, to the Knowledge of the Seller, no event has occurred which, with notice or lapse of time, would constitute such a breach or default under such lease or sublease, except for such breaches or defaults as would not reasonably be expected to have a Material Adverse Effect. (c) The Seller or Media Sub owns good and valid title to, or a valid leasehold interest in, free and clear of all Liens (except Permitted Liens), all of its personal property and assets included in the Purchased Assets, including the Media Sub Shares. Other than this Agreement, neither the Seller, Media Sub nor any of their Affiliates is a party to any option, warrant, purchase right or other contract or commitment obligating it to sell, transfer, pledge or otherwise dispose of any of the Purchased Assets or the Media Sub Shares or to any voting trust, proxy or other agreement or understanding with respect to the voting of the Media Sub Shares. (d) The Media Sub Shares constitute all of the issued and outstanding equity interests of Media Sub and are fully paid. The Seller is the sole legal and beneficial owner of the Media Sub Shares. The register of members and other statutory books of Media Sub have been properly kept and contain true, accurate and complete records of all matters required by law to be entered in them. All of the Media Sub Shares are duly authorized and validly issued and were not issued in violation of any right of rescission, right of first refusal or preemptive right. There are no preemptive or other outstanding rights, subscriptions, options, warrants, stock appreciation rights, redemption rights, repurchase rights, convertible, exercisable, or exchangeable securities or other agreements, arrangements or commitments of any character relating to the issued or unissued share capital or other ownership interest in Media Sub or any other securities or obligations convertible or exchangeable into or exercisable for, or giving any Person a right to subscribe for or acquire, any securities of Media Sub, and no securities evidencing such rights are issued or outstanding. Media Sub does not have any outstanding bonds, debentures, notes or other obligations the holders of which have the right to vote (or are convertible or exchangeable into or exercisable for securities having the right to vote) with the holders of the Media Sub Shares on any matter. Taxes . (a) Except as would not reasonably be expected to have a Material Adverse Effect: (i)all Tax Returns required to be filed by the Seller and Media Sub with respect to the Purchased Assets, the Assumed Liabilities or the Purchased Business have been timely filed (taking into account extentions); 18 (ii)all such Tax Returns were correct and complete in all material respects; (iii) all Taxes shown as due and payable by the Seller or Media Sub on any such Tax Return have been paid and neither Seller nor Media Sub is under any liability to pay any penalty, fine, surcharge or interest in respect of such Taxes (iv) each of Seller and Media Sub have withheld and paid all Taxes required to have been withheld and paid with respect to the Purchased Assets or the Purchased Business in connection with amounts paid or owing to any employee, independent contractor, creditor, stockholder, or other third party, and all IRS Forms W-2 and 1099, or similar forms with respect to jurisdictions outside the United States, required with respect thereto have been properly completed and timely filed; (v) there is no dispute or claim concerning any Tax liability of Media Sub that has been claimed or raised by any taxing authority in writing; and (vi)Media Sub has not waived any statute of limitations in respect of Taxes or agreed to any extension of time with respect to a Tax assessment or deficiency. (b) There are no material liens for Taxes upon any of the Purchased Assets other than Permitted Liens. (c) In respect of Media Sub, the Seller represents and warrants to the Buyers as follows: (i) The audited accounts made up to December 31, 2011 (the “ Last Accounts ”) reserve or provide sufficiently for all Taxes imposed, charged, assessed, levied or payable under any primary or secondary statute, instrument, enactment, order, law, by-law or regulation making any provision for or in relation to Taxes in the United Kingdom (the “ Tax Statutes ”) for which Media Sub was liable as at December 31, 2011 (the “ Last Accounts Date ”). (ii) Media Sub has maintained and has in its possession and under its control all material records which it is required by any of the Tax Statutes to maintain. (iii) Media Sub has not been subject to any non-routine audit or visit by any tax authority. (iv) Media Sub is and has always been resident in the United Kingdom for Tax purposes. (v) Media Sub is not and has at no time been an investment company or an investment trust company for the purposes of the Tax Statutes. (vi) Media Sub has not since the Last Accounts Date made or agreed to make a surrender of group relief pursuant to Part 5 of the U.K. Corporation Tax Act 2010 (group relief) (the “ CTA 2010 ”). (vii) No Taxes or non-trading deficit would arise from any loan relationship of Media Sub as a result of any debt under such loan relationship being settled in full or in part at Closing. 19 (viii) In relation to each of its loan relationships Media Sub has at all times when required operated an amortized cost basis of accounting as defined by section 313 of the U.K. Corporation Tax Act 2009. (ix) Media Sub has not disposed of or acquired any asset in circumstances falling within section 17 of the U.K. Taxation of Chargeable Gains Act 1992 (the “TCGA”) (disposals and acquisitions treated as made at market value) and is not entitled to any capital loss to which section 18(3) of the TCGA (transactions between connected persons) may apply. (x) Media Sub is registered for the purposes of the Value Added Tax Act 1994 (the “VATA”). (xi)
